DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatnager et al. (US PG Pub No. 2009/0048675).
Regarding Claim 1, Bhatnager et al. discloses a vertebral plate (300, Fig. 32, Paragraphs [0201-0205]), comprising: a top surface (upper surface) and bottom surface (lower bone-contacting surface 310); a channel (small micro/macro holes 301 extending all the way through the plate 300, Paragraph [0204]) extending between the top and bottom surfaces (Small holes 301 may extend partially into fracture plate 300, or may extend all the way through. Paragraph [0204]), the channel bounded by a first orifice (opening formed in upper surface of each hole 301) defined in the top surface and a second orifice (opening formed in lower surface 310 of each hole 301) defined in the bottom surface, the first orifice defining a first axis (vertical axis running centrally 
Regarding Claim 3, Bhatnager et al. discloses wherein the top and bottom surfaces include concave curvatures (opposing ends of the plate 300 include concave curvatures along both the upper and lower surfaces as seen in Fig. 32).
Regarding Claim 7, Bhatnager et al. discloses that the prosthesis can be made of commercially pure titanium or a titanium alloy (such as Ti6Al4V), but is silent as to using an additive manufacturing process to form the vertebral plate. The claimed phrase “wherein the vertebral plate is formed using an additive manufacturing process” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though Bhatnager et al. is silent as to the process used to form the vertebral plate, it appears that the product of Bhatnager et al. would be the same or similar as that claimed.
Regarding Claim 8, Bhatnager et al. discloses that the prosthesis can be made of commercially pure titanium or a titanium alloy (such as Ti6Al4V), but is silent as to using Selective Laser Powder Processing to form the vertebral plate. The claimed phrase “wherein the vertebral plate is formed using Selective Laser Powder Processing’ is being treated as a product by process limitation. As set forth in MPEP2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though Bhatnager et al. is silent as to the process used to form the vertebral plate, it appears that the product of Bhatnager et al. would be the same or similar as that claimed.
Regarding Claim 9, Bhatnager et al. discloses wherein each bone screw opening of the plurality of bone screw openings is separate and distinct from the channel (Fig. 32).
Regarding Claim 10, Bhatnager et al. discloses a vertebral plate system (plate 300 & screws 304, Fig. 32), comprising: a vertebral plate (300, Fig. 32, Paragraphs [0201-0205]) including a top surface (upper surface) and bottom surface (lower bone-contacting surface 310); a plurality of channels (small micro/macro holes 301 extending all the way through the plate 300, Paragraph [0204]) extending between the top and bottom surfaces (Small holes 301 may extend partially into fracture plate 300, or may extend all the way through. Paragraph [0204]), each of the channels bounded by a first orifice (opening formed in upper surface of each hole 301) defined in the top surface and a second orifice (opening formed in lower surface 310 of each hole 301) defined in 
Regarding Claim 14, Bhatnager et al. discloses wherein each bone screw opening of the plurality of bone screw openings is separate and distinct from the channel (Fig. 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnager et al. (US PG Pub No. 2009/0048675) in view of Jensen et al. (US PG Pub No. 2007/0055249).
Regarding Claim 2, Bhatnager et al. discloses the claimed invention as stated above in claim 1, except a lip defined within each bone screw opening of the plurality of bone screw openings, the lip configured to engage a corresponding bone screw to retain the corresponding bone screw therein.
Jensen et al. discloses an elongated bone plate (34) having bone screw openings (36) formed therethrough (Fig. 1, Paragraph [0030]), wherein “The openings may be adapted to receive fasteners for securing the plates to bone.” (Paragraph [0078-0087]). Jensen et al. discloses in Paragraph [0079] that “The openings may have any suitable positions, sizes, and/or densities within each portion of a bone plate. The openings may be arrayed generally in a line along a portion of the plate, for example, centered across the width of the plate. Alternatively, the openings may be arranged nonlinearly, for example, disposed in an arcuate, staggered, or other two-dimensional (or three-dimensional) arrangement. The openings may have any suitable shape and structure.  Exemplary shapes may include circular, elongate (such as elliptical, rectangular, oval), etc. The openings may include counterbores. The counterbores may be configured, for example, to receive a head of a bone screw, to reduce or eliminate protrusion of the head above the outer surface of the plate. The openings may be threaded or nonthreaded, and each bone plate may include one or more threaded and/or nonthreaded openings. Threaded openings may be used to position at least a portion of a bone plate away from the bone, as described above, so that the periosteum, neurovascular bodies, and the like, may pass under the plate without being pinched or damaged. Openings to be tapped (tappable apertures) may have any suitable shape and structure. Tappable apertures may be round, elliptical, oval, and/or the like.  
outer (bone-opposing) surface of the bone plate (and spaced from the inner surface of the bone plate). The counterbore may have any suitable shape including frustoconical, radiused (such as a generally frustospherical), and/or a combination thereof, among others.  In some examples, a concave radiused (such as frustospherical) counterbore may be preferred over a frustoconical counterbore, because a thread may be formed by removing less material from the bone plate during intraoperative tapping.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone screw openings of the plate of Bhatnager et al. with a lip/counterbore for receiving a head of a screw inserted therein as taught by Jensen et al. in order to receive a head of a bone screw and reduce or eliminate protrusion of the head above the outer surface of the plate.
Regarding Claims 3-6, Bhatnager et al. discloses the claimed invention as stated above in claim 1, except wherein the top and bottom surfaces include concave curvatures, and wherein the concave curvatures of the top and bottom surfaces extend in both a cephalad/caudal direction and a medial/lateral direction.

partially and/or completely precontoured, at the time of manufacture, allowing practitioners to apply them to bone(s) with little or no additional bending at the time of application.  Preshaping the plates allows the inner or bone-facing surface of the plate to follow and substantially match the three-dimensional contour of a bone, along the length of the plate and/or across the width of the plate.  For example, the plates may include curved, bent, twisted, and/or tubular inner surfaces that are adapted to face bone and to guide the plates to set onto the bones, initially to enhance fixation and/or to template reduction of bone, and subsequently to increase stability, by grabbing and holding bone fragments.  In some embodiments, the plates may be somewhat undercontoured along their long axes, for example, to accommodate soft tissue between a portion of the plate and the bone, or to allow additional custom contouring 
pre- or intraoperatively, among others.  Alternatively, or in addition, the bone plates may be custom-contoured by practitioners before and/or during installation onto bone.”

Regarding Claims 11-13, Bhatnager et al. discloses the claimed invention as stated above in claim 10, except wherein each bone screw of the plurality of bone screws is a semi-constrained bone screw, wherein the semi-constrained bone screws each include a shank having a first helical thread disposed thereon and a second helical thread disposed on a head portion thereof, and wherein a pitch of the first helical thread is different than a pitch of the second helical thread of each semi-constrained bone screw, such that the first helical thread threads into vertebral bone whereas the second helical thread is configured to engage a lip disposed within one of the plurality of bone screw openings, thereby retaining each semi-constrained bone screw within the vertebral plate.
Jensen et al. discloses an elongated bone plate having counterbored bone screw openings formed therethrough (Fig. 1 & Fig. 6, Paragraph [0030]) for accepting a threaded head bone screw (110, Fig. 5) therein (Fig. 6), wherein the threads of the shaft have a different pitch than the threads of the head (Fig. 5), and wherein the bone plate is provided in a kit further including one or more tap devices, one or more bone plates, bone screws, a guide device, a suction mechanism, and instructions for their use (Paragraph [0094]). Jensen et al. further discloses in Paragraph [0097] that “Fasteners, such as bone screws, provided in kits (or selected otherwise) may be sized and/or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone plate system of Bhatnager et al. with a lip/counterbore for receiving a threaded head of a threaded head/threaded shaft screw inserted therein as taught by Jensen et al. in order to lockingly receive a bone screw in the bone plate and reduce or eliminate protrusion of the head above the outer surface of the plate.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US PG Pub No. 2005/0137597) in view of Bhatnager et al. (US PG Pub No. 2009/0048675).
Regarding Claim 15, Butler et al. discloses a method of performing spinal surgery (Paragraphs [0065-0073 & 0137-0145]), comprising: inserting a vertebral plate (150, Figs. 5-7) into an incision of a patient (Paragraph [0142]), the vertebral plate including: a top surface (upper surface of plate as seen in Fig. 5) and bottom surface (lower bone-contacting surface of plate, Fig. 7); and a plurality of bone screw openings (bone screw bores 157 & 161 as seen in Fig. 5, Paragraphs [0071-0072]) defined through the top and bottom surfaces (Figs. 6-7); advancing a bone screw of a plurality of bone screws (bores 157 & 161 are configured to utilize various types of bone screws, 
Butler et al. does not disclose a plurality of channels each extending between the top and bottom surfaces and along a longitudinal axis thereof, the channels each being bounded by a first orifice defined in the top surface and a second orifice defined in the bottom surface; wherein a largest cross-sectional dimension of each of the plurality of channels is smaller than a smallest cross-sectional dimension of each of the bone screw openings, and wherein there are more than twice as many channels as bone screw openings. 
Bhatnager et al. discloses a vertebral plate (300, Fig. 32, Paragraphs [0201-0205]), comprising: a top surface (upper surface) and bottom surface (lower bone-contacting surface 310); a channel (small micro/macro holes 301 extending all the way through the plate 300, Paragraph [0204]) extending between the top and bottom surfaces (Small holes 301 may extend partially into fracture plate 300, or may extend all the way through. Paragraph [0204]), the channel bounded by a first orifice (opening formed in upper surface of each hole 301) defined in the top surface and a second orifice (opening formed in lower surface 310 of each hole 301) defined in the bottom surface, the first orifice defining a first axis (vertical axis running centrally through upper opening of each hole 301 perpendicularly through upper surface of 300)  through a centerpoint thereof that is normal to the top surface and the second orifice defining a second axis (vertical axis running centrally through lower opening of each hole 301 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone plate used in the method of Butler et al. to add a plurality of micro/macro channels formed through the thickness of the plate as taught by Bhatnager et al. in order to facilitate both macro and micro fixation of bone growth upon implantation of the plate on bone. 
Regarding Claim 16, the combination of Butler et al. and Bhatnager et al. discloses the claimed invention as stated above in claim 15, except the step of applying a material to the vertebral plate to promote bone ingrowth within the first and second orifices.
Bhatnager et al. discloses that the bone plate (300) may be coated with bone growth promoting agent (312, Paragraph [0205]), wherein “Generally, bone growth promoting agent 312 may be any of the types of bone growth promoting agents discussed previously.”, and wherein “Bone growth promoting agents may be selectively applied to various portions of fracture plates.  In this way, different portions of a bone in contact with a fracture plate may be stimulated to grow differently.  Generally, a bone 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone plate used in the method of Butler et al. to apply a bone growth promoting agent to the vertebral plate to promote bone ingrowth within the first and second orifices as taught by Bhatnager et al. in order to promote increased bone fusion between the bone and the plate upon installation. 
Regarding Claim 17, the combination of Butler et al. and Bhatnager et al. discloses the claimed invention as stated above in claim 15, and Butler et al. further discloses wherein driving each bone screw of the plurality of bone screws into a bone includes driving a plurality of semi-constrained bone screws into a bone (bores 157 & 161 are configured to utilize various types of bone screws, such as fixed angle screws, emergency screws, and variable angle screws, Paragraph [0071).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US PG Pub No. 2005/0137597) in view of Bhatnager et al. (US PG Pub No. 2009/0048675) as applied to claim 17 above and further in view of Jensen et al. (US PG Pub No. 2007/0055249).
Regarding Claim 18, the combination of Butler et al. and Bhatnager et al. discloses the claimed invention as stated above in claim 15, except wherein driving the 
Jensen et al. discloses an elongated bone plate having counterbored bone screw openings formed therethrough (Fig. 1 & Fig. 6, Paragraph [0030]) for accepting a threaded head bone screw (110, Fig. 5) therein (Fig. 6), wherein the threads of the shaft have a different pitch than the threads of the head (Fig. 5), and wherein the bone plate is provided in a kit further including one or more tap devices, one or more bone plates, bone screws, a guide device, a suction mechanism, and instructions for their use (Paragraph [0094]). Jensen et al. further discloses in Paragraph [0097] that “Fasteners, such as bone screws, provided in kits (or selected otherwise) may be sized and/or shaped in correspondence with one or more tap devices included in the kits.  For example, the kits may include bone screws with a head configured to be threadably engaged with a thread formed by a tap device of the kit, and/or with a shank configured to be threadably engaged with bone surrounding a pilot hole formed and/or followed by the tap device. The kits also may include one or more additional fasteners configured to be placed into bone from nonthreaded apertures of the bone plates.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone plate system used in the method of the combination with a lip/counterbore for receiving a threaded head of a threaded .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US PG Pub No. 2005/0137597) in view of Bhatnager et al. (US PG Pub No. 2009/0048675) as applied to claim 15 above and further in view of Kevin et al. (US PG Pub No. 2011/0054542). 
Regarding Claim 19, the combination of Butler et al. and Bhatnager et al. discloses the claimed invention as stated above in claim 15, except wherein the method includes advancing an interbody spacer within a prepared intervertebral space before advancing each bone screw of the plurality of bone screws within the corresponding bone screw opening of the plurality of bone screw openings.
Kevin et al. discloses a system (600) for affixing at least two portions of the vertebral column (Paragraph [0042], Fig. 7), wherein a bone plate (stratum 620) is positioned over two adjacent vertebral bodies (V1, V2) and an intradiscal spacer device (spacer 680) is located in the disc space between the two bodies. Kevin et al. discloses in Paragraph [0042] that “Specifically, the first hole 630 of the stratum 620 is positioned over vertebral body V1, the second hole 630a is positioned over vertebral body V2, and the third hole 640 is positioned over the intradiscal device 680.  The stratum is affixed to the vertebral bodies V1 and V2 by means of fasteners 610a and 610b, respectively, which may, for example, be screws (such as screw 10 shown and described with reference to FIGS. 1, 1A, 2 and 3). Specifically, as shown in FIG. 7, fastener 610a is positioned through hole 630, and fastener 610b is positioned through hole 630a.  When 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of the combination with the step of advancing an interbody spacer within a prepared intervertebral space before advancing each bone screw of the plurality of bone screws within the corresponding bone screw opening of the plurality of bone screw openings as taught by Kevin et al. in order to facilitate both stabilization and fusion of the spinal column based on a particular patients needs. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US PG Pub No. 2005/0137597) in view of Bhatnager et al. (US PG Pub No. 2009/0048675) as applied to claim 16 above and further in view of Peckham (US PG Pub No. 2007/0270812).
Regarding Claim 20, the combination of Butler et al. and Bhatnager et al. discloses the claimed invention as stated above in claim 15, except wherein applying a material to the vertebral plate includes applying a bone growth putty to the vertebral plate to promote bone ingrowth within the first and second orifices.
Peckham discloses a vertebral plate system comprising a bone plate having a bone promoting substance (50, Paragraph [0020]) on one side (Paragraph [0007]) which is provided to interact with native or grafted bone in the spinal column to 
solution, a Suspension, emulsion, paste, particulate, fibrous material, plug, solid, porous, etc. (Paragraph [0029]). Peckham teaches using this substance for the purpose of allowing bone to penetrate the surface of the plate (Paragraph [0033)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone growth promoting agent used on the bone plate in the method of the combination to be in the form of a bone growth putty as taught by Peckham in order to provide the method with a well-known and effective means for promoting boney ingrowth into the surfaces of the plate after implantation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JESSICA WEISS/Primary Examiner, Art Unit 3775